DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 14 are objected to because of the following informalities:
In claim 4, "that is orthogonal with respect to the first direction" should add commas and be ",that is orthogonal with respect to the first direction,". 
In claim 14, “an indicating sliding block that supported by the main sliding block” should be replaced with “an indicating sliding block that is supported by the main sliding block”
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Dirnberger et al. US 20180008120 A1 (herinafter Dirnberger). 
In regards to claim 1, Dirnberger teaches a door lock (10), comprising: a main sliding block (14) that is able to move to and fro between a locked position (fig 2) and a released position (fig 1) along a first direction (62), and the main sliding block (14) being able to lock the door lock (10) when at the locked position (fig 2), and the main sliding block (14) being able to release the door lock (10) when at the released position (fig 1); and an indicating sliding block (42) that is able to move to and fro between a closed position (fig 2) and an open position (fig 1) along the first direction (44) when the main sliding block (14) moves to and fro between the locked position and the released position along the first direction (fig 1 and 2), wherein the closed position and the open position of the indicating sliding block (56) are used for indicating whether the door lock (10) is in a locked state or in a released state (para 7).
In regards to claim 2, Dirnberger teaches the door lock (10) of claim 1, further comprising: an indicating apparatus (48), the indicating apparatus being able to output an indicating signal according to the closed position and the open position of the indicating sliding block, and the indicating signal being used for indicating whether the door lock (10) is in the locked state or in the released state (para 26-28).
In regards to claim 3, Dirnberger teaches the door lock (10) of claim 2, Wherein: the indicating sliding block (42) is able to move to and fro between the closed position (fig 2) and the open position (fig 1) along the first direction (44); the indicating sliding block (42) is able to move from the open position to the closed position when the main sliding block (14) moves from the released position to the locked position (fig 1 and 2); and the indicating sliding block (42) is able to move from the closed position to the open position when the main sliding block (14) moves from the locked position to the released position (fig 2 and 1) .
In regards to claim 4, Dirnberger teaches the door lock (10) of claim 3, characterized by further comprising: an indicating latch (46) that is able to accordingly move to and fro along a second direction, 
In regards to claim 5, Dirnberger teaches a door lock, comprising: a main sliding block (14), the main sliding block being able to move to and fro between a locked position (fig 2) and a released position (fig 1) along a first direction (length direction)(62), and the main sliding block being able to lock the door lock when at the locked position (para 23), and the main sliding block being able to release the door lock when at the released position (fig 1); an indicating sliding block (42), the indicating sliding block being able to move to and fro along the first direction (44) when the main sliding block moves to and fro between the locked position and the released position (fig 1 and 2) along the first direction (62); an indicating latch (56), the indicating latch being able to move to and fro on an upper surface of the indicating sliding block (fig 1, fig 2), and the indicating latch being able to accordingly move to and fro along a second direction (58), that is orthogonal with respect to the first direction, when the indicating sliding block moves to and fro along the first direction (fig 1, fig 2); and a switching apparatus (48), the indication latch being able to close or disconnect the switching apparatus (para 26).
In regards to claim 6, Dirnberger teaches the door lock of claim 5, wherein: the indicating sliding block is arranged at one side of the main sliding block (fig 2), and the main sliding block brings the indicating sliding block (fig 2-1) to move from the closed position to the open position.
In regards to claim 7, Dirnberger teaches the door lock as claimed in claim 6, wherein: a push arm (20) is provided at one side of the main sliding block (fig 2), and the push arm is able to bring the indicating sliding block to move from the closed position to the open position (fig 3).
In regards to claim 8, Dirnberger teaches the door lock as claimed in claim 7, wherein: the door lock further comprises a biasing apparatus (50), and the biasing apparatus pushes the indicating sliding 
In regards to claim 9, The door lock of claim 8, characterized in that: the biasing apparatus is a spring (fig 2, 50).  
In regards to claim 13, Dirnberger teaches the door lock of claim 5, characterized in that: the indicating sliding block is arranged at one side of the main sliding block (fig 2), and the main sliding block  brings the indicating sliding block (fig 2-1) to move from the closed position to the open position.
Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1 and 2) as being clearly anticipated by  Kasack et al. US 20110101840 A1 (herinafter Kasack). 
	In regards to claim 14, Kasack teaches a door lock (1), comprising: a main sliding block (5) configured to move to and fro between a locked position (fig 3) and a released position (fig 1) along a first direction (see fig 1 and 3, horizontal direction with respect to the figures), wherein the main sliding block locks the door lock when at the locked position (fig 3) and releases the door lock when at the released position (fig 1); and an indicating sliding block (11) that supported by the main sliding block , wherein: movement of the main sliding block translates into movement of the indicating sliding block (See fig 1 and fig 3); the indicating sliding block is able to move to and fro between a closed position and an open position along the first direction when the main sliding block moves to and fro between the locked position and the released position along the first direction (see fig 1 and fig 3); and the closed position and the open position of the indicating sliding block are used for indicating whether the door lock is in a locked state or in a released state (para 9).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the door lock as claimed in independent claim 10 of the instant .
Regarding claim 10, the prior art of record, including Dirnberger et al. US 20180008120 A1, teaches door locks having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach sliding block comprises a stepped part, and the stepped part comprises an upper step and a lower step that are arranged by way of connection; a bearing surface and a recess are provided on the upper step the bearing surface is arranged at a distal end of the upper step , the bearing surface is higher than the recess , a distal end of the recess is connected to the bearing surface , and an indicating sliding block restoration part is provided at an outer side face at a proximal end of the recess, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the main sliding block and the indicating sliding block of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the door lock arrangement of claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In regards to the arguments regarding the claim objections and amendments to the specification,
Applicant’s arguments, see page 1 of remarks, filed January 31st 2022, with respect to claims 1-13 and the specification have been fully considered and are persuasive.  The objection of November 3rd 2021 has been withdrawn. 
The amendments work.

In regards to the arguments regarding the prior art rejections, the applicant's arguments filed January 31st 2022 have been fully considered but they are not persuasive.
The applicant states that Dirnberger (US 20180008120 A1) does not disclose or suggest their concepts, let alone as specifically arranged in independent claims 1 and 5. The applicant states that “the Office relies on Dirnberger's closing body 14 as a main sliding block, which is inconsistent with the closing body's 14 actual structure and function because its movement does not provide the locked / released positions that lock and release the door lock. Instead, Dirnberger's closing body 14 is a component that is acted upon during locking and unlocking (see FIG. 2)”.
The examiner respectfully disagrees. The body 14 in the Dirnberger reference has a lock and release position within the locking body and effectively locks and releases the locking body, from the perspective of the locking body. Without the body 14 there would be no locking or release positions. The main sliding block/Dirnberger’s 14 is part of the door lock which is the component being claimed as locked or unlocked. So the door lock as a whole can’t be locked or unlocked without 14 in those specific positions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675